DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made of applicant's claim as a 371 of PCT/JP2019/015032 filed on 04/04/2019.
Acknowledgement is made of applicant’s claim for foreign priority under 35 U.S.C. § 119 (a)-(d). The certified copy has been placed of record in the file.

Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 12/09/2020 and 05/24/2021. The submissions are in compliance with the provisions of 37 C.F.R. § 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claims 8-10 are objected to because of the following informalities:  the term “cameral” module is used in the claims and throughout the specification, however, Examiner suggests that “camera” module is more appropriate.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ishizuka et al. (U.S. Pub. No. 2017/0155860 A1) (hereinafter “Ishizuka”) in view of Happoya et al. (U.S. Pub. No. 2016/0216728 A1) (hereinafter “Happoya”).

Regarding Claim 1, Ishizuka discloses a camera module [see fig. 1 showing imaging module 1] comprising: 
an imaging device which is rectangular [see fig. 1 showing solid-state image sensing device 20] and is provided with plural pads on a back surface that is opposite to an imaging surface [see figs. 1-2 and paras. 0060 and 0068 describing two mounting pads 5 opposite of light-receiving face 21]; 
a connector on which plural linear conductors [see two implanted conductors 6 in fig. 3 and para. 0066] are arranged and which is covered with an insulating coating [see main body 3A in fig. 3 and para. 0066], 
sides, located at ends in an extension direction of the conductors, of one end portion [see fig. 1] and 
the other end portion of the rectangular plate being shorter than each side of the imaging device [see figs. 1-2 where 3A is thinner than 20], and 
the conductors being exposed in the one end portion [see paras. 0072-74 describing the portion at which the implanted conductor 6 is exposed on the upper surface 3t is the mounting pad 5 and the other end portion on at least one of a front plate surface and a back plate surface]; and 
conductive materials which connect, to the pads, the exposed portions of the plural conductors in the one end portion, respectively, with one end surface of the board being in contact with the back surface [see paras. 0074 and 0169 and fig. 2 describing the portion at which the implanted conductor 6 is exposed on the upper surface 3t is the mounting pad 5; see paras. 0115-16 and 0126, 0129 describing sintering the connector 3 connecting to the mounting pads 5].
Ishizuka does not explicitly disclose that the connector is a board which is formed with a rectangular plate.
Happoya in a same or similar endeavor teaches that the connector is a board which is formed with a rectangular plate [see paras. 0037 and 0041-42].
It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Ishizuka to add the teachings of Happoya as above in order to reduce manufacturing time and manufacturing cost of the storage component 32 since the conductor portions of the different layers are connected to each other by the first wire 51 [see Happoya para. 0117].

Regarding Claim 2, the combination of Ishizuka and Happoya discloses all of the limitations of claim 1, and are analyzed as previously discussed with that claim.
Ishizuka further discloses wherein plural core wires of a cable are connected to portions, exposed in the other end portion of the board, of the plural conductors, respectively [see fig. 10 and paras. 0106, 0230, 0288].

Regarding Claim 3, the combination of Ishizuka and Happoya discloses all of the limitations of claim 2, and are analyzed as previously discussed with that claim.
Ishizuka further discloses wherein the plural core wires each of which is insulated being covered with an internal covering of the cable are covered with a shield covering together outside the internal coverings [see fig. 1 and para. 0106 describing each of the two signal cables 40 includes a conductor 41 and a coated portion 42 (insulator)].

Regarding Claim 4, the combination of Ishizuka and Happoya discloses all of the limitations of claim 1, and are analyzed as previously discussed with that claim.
Ishizuka does not explicitly disclose wherein an electric component is mounted on the board so as to be electrically connected to conductors.
Happoya in a same or similar endeavor teaches wherein an electric component is mounted on the board so as to be electrically connected to conductors [see paras. 0066-67].
It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Ishizuka to add the teachings of Happoya as above in order to reduce manufacturing time and manufacturing cost of the storage component 32 since the conductor portions of the different layers are connected to each other by the first wire 51 [see Happoya para. 0117].

Regarding Claim 5, the combination of Ishizuka and Happoya discloses all of the limitations of claim 1, and are analyzed as previously discussed with that claim.
Ishizuka further discloses wherein each of the pads is shaped like a circle, a square, or a rectangle [see para. 0360 describing the mounting pads in a circular shape; however, the shape may be rectangular or elliptical].

Regarding Claim 6, Ishizuka discloses a camera [see para. 0006 describing an endoscope using an imaging module] comprising: 
a camera module according to claim 1 [the combination of Ishizuka and Happoya was used to reject the camera module as claimed above for claim 1; similar grounds of rejection are used to reject the camera module according to claim 1; see motivation statement as used above for claim 1]; and
a lens disposed on the imaging surface of the imaging device [see Ishizuka figs. 1-2 and para. 0061 describing a lens unit such as an object lens may be mounted on the light-receiving face 21 of solid-state image sensing device 20].

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ishizuka in view of Happoya in further view of Fujimori (U.S. Pub. No. 2018/0041671 A1).

Regarding Claim 7, the combination of Ishizuka and Happoya discloses all of the limitations of claim 1, and are analyzed as previously discussed with that claim.
Ishizuka further discloses wherein each side of the imaging device measures 1 mm or less [see fig. 6 and 8 and para. 0158 showing the length in the X- and Y- directions of the solid-state image sensing device 20 are the same size as the length in the X- and Y- directions of the connector 30; and the length of one side of the connector 30 the X-direction and the Y-direction) is less than or equal to 1 mm].
However, Ishizuka does not explicitly disclose that the side in the Z-direction (or height) of the imaging device measures 1 mm or less.
Fujimori in a same or similar endeavor teaches that the side in the Z-direction (or height) of the imaging device measures 1 mm or less [see para. 0022].
It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Ishizuka to add the teachings of Fujimori as above in order that the generation of defects at the bonding is significantly reduced in the image pickup apparatus 1 in which the convex electrodes 39 are not arranged in the light receiving section facing region [see Fujimori para. 0025].

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ishizuka in view of Happoya in further view of Kim (U.S. Pub. No. 2011/0067231 A1).

Regarding Claim 8, Ishizuka discloses a cable connection method of a cameral module for connecting a cable to a camera module including an imaging device [see para. 0119], the cable connection method comprising: 
applying an unsolidified conductive material to at least one of plural pads formed on a back surface, opposite to an imaging surface, of the imaging device and plural linear conductors which are exposed in one end portion and the other end portion of a connector to be connected to the back surface of the imaging device [see figs. 1-2 and paras. 0060 and 0068 describing two mounting pads 5 opposite of light-receiving face 21 and paras. 0115-16 and 0126, 0129 describing sintering the connector 3 connecting to the mounting pads 5]; 
bringing one end surface of the connector into contact with the back surface [see paras. 0074 and 0169 and fig. 2 describing the portion at which the implanted conductor 6 is exposed on the upper surface 3t is the mounting pad 5]; 
joining plural core wires of the cable to portions, exposed in the other end portion, of the plural conductors, respectively [see fig. 10 and paras. 0106, 0230, and 0288].
Ishizuka does not explicitly disclose that the connector is a plate-like board; and electrically connecting the pads and the conductors via the conductive material that has been melted by blowing, over the conductive material, high-temperature air whose temperature is higher than a melting temperature of the conductive material.
Happoya in a same or similar endeavor teaches that the connector is a plate-like board [see paras. 0037 and 0041-42].
It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Ishizuka to add the teachings of Happoya as above in order to reduce manufacturing time and manufacturing cost of the storage component 32 since the conductor portions of the different layers are connected to each other by the first wire 51 [see Happoya para. 0117].
Kim in a same or similar endeavor teaches electrically connecting the pads and the conductors via the conductive material that has been melted by blowing, over the conductive material, high-temperature air whose temperature is higher than a melting temperature of the conductive material [see paras. 0078, 0126, and 0165 describing connecting a pad with a conductive material in an uncured state and then curing it by heating using a nozzle with heated air or gas near the conductive material].
It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Ishizuka to add the teachings of Kim as above in order to allow a damaged or detached trace, terminal, or pad or multiple traces, terminals, or pads on a substrate to be repaired or replaced can allow for the repair of an electrical device that includes such a  [see Kim para. 0005].

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ishizuka in view of Happoya in further view of Sinkunas et al.  (U.S. Pub. No. 2003/0111449 A1) (hereinafter “Sinkunas”).

Regarding Claim 9, Ishizuka discloses a cable connection method of a cameral module for connecting a cable to a camera module including an imaging device [see para. 0119], the cable connection method comprising: 
applying an unsolidified conductive material to at least one of a set of plural pads formed on a back surface, opposite to an imaging surface, of the imaging device and a set of plural linear conductors which are exposed in one end portion and the other end portion of a connector to be connected the back surface of the imaging device [see figs. 1-2 and paras. 0060 and 0068 describing two mounting pads 5 opposite of light-receiving face 21 and paras. 0115-16 and 0126, 0129 describing sintering the connector 3 connecting to the mounting pads 5]; 
bringing one end surface of the connector into contact with the back surface [see paras. 0074 and 0169 and fig. 2 describing the portion at which the implanted conductor 6 is exposed on the upper surface 3t is the mounting pad 5];
joining plural core wires of the cable to portions, exposed in the other end portion, of the plural conductors, respectively [see fig. 10 and paras. 0106, 0230, and 0288].
Ishizuka does not explicitly disclose that the connector is a plate-like board; and electrically connecting the pads and the conductors via the conductive material that has been melted by applying laser light to the conductive material so that the temperature of the conductive material becomes higher than its melting temperature.
[see paras. 0037 and 0041-42].
It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Ishizuka to add the teachings of Happoya as above in order to reduce manufacturing time and manufacturing cost of the storage component 32 since the conductor portions of the different layers are connected to each other by the first wire 51 [see Happoya para. 0117].
Sinkunas in a same or similar endeavor teaches electrically connecting the pads and the conductors via the conductive material that has been melted by applying laser light to the conductive material so that the temperature of the conductive material becomes higher than its melting temperature [see para. 0026].
It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Ishizuka to add the teachings of Sinkunas as above in order to allow for soldering electronic components such as surface mount components to flexible substrates and reflow solder paste to interconnect the electronic components to circuit traces on a flexible substrate and not damage the substrate during the reflow process [see Sinkunas para. 0005].

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ishizuka in view of Happoya in further view of Ishizuka et al.  (U.S. Pub. No. 2019/0021581 A1 A1) (hereinafter “Ishizuka2”).

Regarding Claim 10, Ishizuka discloses a cable connection method of a cameral module for connecting a cable to a camera module including an imaging device [see para. 0119], the cable connection method comprising: 
applying an unsolidified conductive material to at least one of a set of plural pads formed [see figs. 1-2 and paras. 0060 and 0068 describing two mounting pads 5 opposite of light-receiving face 21 and paras. 0115-16 and 0126, 0129 describing sintering the connector 3 connecting to the mounting pads 5]; 
bringing one end surface of the connector into contact with the back surface [see paras. 0074 and 0169 and fig. 2 describing the portion at which the implanted conductor 6 is exposed on the upper surface 3t is the mounting pad 5];
joining plural core wires of the cable to portions, exposed in the other end portion, of the plural conductors, respectively [see fig. 10 and paras. 0106, 0230, and 0288].
Ishizuka does not explicitly disclose that the connector is a plate-like board; and electrically connecting the pads and the conductors via the conductive material that has been melted by heating the conductive material in a reflow furnace.
Happoya in a same or similar endeavor teaches that the connector is a plate-like board [see paras. 0037 and 0041-42].
It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Ishizuka to add the teachings of Happoya as above in order to reduce manufacturing time and manufacturing cost of the storage component 32 since the conductor portions of the different layers are connected to each other by the first wire 51 [see Happoya para. 0117].
Ishizuka2 in a same or similar endeavor teaches electrically connecting the pads and the conductors via the conductive material that has been melted by heating the conductive material in a reflow furnace [see paras. 0088, 0128, and 0155].
It would have been obvious to the person of ordinary skill in the art before the effective  [see Ishizuka2 para. 0002].

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ishizuka in view of Happoya in further view of Fujimori.

Regarding Claim 11, the combination of Ishizuka and Happoya discloses all of the limitations of claim 7, and are analyzed as previously discussed with that claim.
Ishizuka further discloses wherein the imaging device is formed in a rectangle shape, and each side of the imaging device is 1 mm or less [see fig. 1 showing solid-state image sensing device 20 and see fig. 6 and 8 and para. 0158 showing the length in the X- and Y- directions of the solid-state image sensing device 20 are the same size as the length in the X- and Y- directions of the connector 30; and the length of one side of the connector 30 the X-direction and the Y-direction) is less than or equal to 1 mm].
However, Ishizuka does not explicitly disclose that the side in the Z-direction (or height) of the imaging device measures 1 mm or less.
Fujimori in a same or similar endeavor teaches that the side in the Z-direction (or height) of the imaging device measures 1 mm or less [see para. 0022].
It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Ishizuka to add the teachings of Fujimori as above in order that the generation of defects at the bonding is significantly reduced in the image pickup apparatus 1 in which the convex electrodes 39 are not arranged in the light receiving section facing region [see Fujimori para. 0025].

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ishizuka in view of Happoya in further view of Sinkunas and Fujimori.

Regarding Claim 12, the combination of Ishizuka, Happoya, and Sinkunas discloses all of the limitations of claim 9, and are analyzed as previously discussed with that claim.
Ishizuka further discloses wherein the imaging device is formed in a rectangle shape, and each side of the imaging device is 1 mm or less [see fig. 1 showing solid-state image sensing device 20 and see fig. 6 and 8 and para. 0158 showing the length in the X- and Y- directions of the solid-state image sensing device 20 are the same size as the length in the X- and Y- directions of the connector 30; and the length of one side of the connector 30 the X-direction and the Y-direction) is less than or equal to 1 mm].
However, Ishizuka does not explicitly disclose that the side in the Z-direction (or height) of the imaging device measures 1 mm or less.
Fujimori in a same or similar endeavor teaches that the side in the Z-direction (or height) of the imaging device measures 1 mm or less [see para. 0022].
It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Ishizuka to add the teachings of Fujimori as above in order that the generation of defects at the bonding is significantly reduced in the image pickup apparatus 1 in which the convex electrodes 39 are not arranged in the light receiving section facing region [see Fujimori para. 0025].

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ishizuka in view of Happoya in further view of Sinkunas2 and Fujimori.


Regarding Claim 13, the combination of Ishizuka, Happoya, and Ishizuka2 discloses all of the limitations of claim 10, and are analyzed as previously discussed with that claim.
Ishizuka further discloses wherein the imaging device is formed in a rectangle shape, and each side of the imaging device is 1 mm or less [see fig. 1 showing solid-state image sensing device 20 and see fig. 6 and 8 and para. 0158 showing the length in the X- and Y- directions of the solid-state image sensing device 20 are the same size as the length in the X- and Y- directions of the connector 30; and the length of one side of the connector 30 the X-direction and the Y-direction) is less than or equal to 1 mm].
However, Ishizuka does not explicitly disclose that the side in the Z-direction (or height) of the imaging device measures 1 mm or less.
Fujimori in a same or similar endeavor teaches that the side in the Z-direction (or height) of the imaging device measures 1 mm or less [see para. 0022].
It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Ishizuka to add the teachings of Fujimori as above in order that the generation of defects at the bonding is significantly reduced in the image pickup apparatus 1 in which the convex electrodes 39 are not arranged in the light receiving section facing region [see Fujimori para. 0025].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILL D SECHSER whose telephone number is (571)272-0766. The examiner can normally be reached Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH USTARIS can be reached on 571-272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH G USTARIS/Supervisory Patent Examiner, Art Unit 2483                                                                                                                                                                                                        



/JILL D SECHSER/Examiner, Art Unit 2483